DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 22 February, 2022.
Claims 16 and 26 have been amended.
Claim 16 and 20 - 35 are currently pending and have been examined.
The present application is a continuation of co-pending U.S. Application Number 15/954,173.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 20 - 35 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 16 and 20 - 35 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16 and 26 recite “a low glucose alert” that includes a recommendation to check the use’s current blood glucose”. The specification fails to support this feature. For example, the specification discloses that the recommendation to check the current blood glucose is provided as a prompt, separate from a low glucose alert (0156). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 20 – 24, 26 - 30 and 32 - 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al.: (US PGPUB 2006/0173406 A1) in view of Worthington et al.: (US 5,822,715 A).
CLAIMS 16 and 26
Hayes discloses a diabetes management system that includes the following limitations:
An infusion system comprising: a pump configured to deliver insulin; (Hayes 0005, 0007, 0027)
a memory configured to store a target glucose level; (Hayes 0038);
a processor configured to control the pump and operatively connected to the memory and communicatively linked with a user interface and with a glucose sensor; (Hayes 0007, 0027, 0031, 0034, 0077, 0079, Fig. 16);
the processor configured to: generate commands for delivery of insulin to the user with the pump; (Hayes 0007); receive one or more glucose levels of the user from the glucose sensor; (Hayes 0005, 0008, 0033, 0034); determine from the one or more glucose levels that the user may have a glucose level lower than the target glucose level in the near future; (Hayes 0008, 0031, 0036, 0044, 0045); and 
upon determining from the one or more glucose levels received from the glucose sensor that the user may have a glucose level lower than the target glucose level in the near future, causing a low glucose alert to be provided on the user interface indicating that the user may have a glucose level lower than the target glucose level in the near future; (Hayes 0006, 0007, 0071, 0072); and a recommendation to check the user’s current blood glucose level to confirm the determination based on the one or more glucose levels received from the glucose sensor; (Hayes 0065).
Hayes discloses an insulin infusion system that includes an infusion pump having a memory storing target glucose levels, a processor to generate commands to control the pump, and connected to the memory, a user interface and a glucose sensor. The processor receives glucose readings from the sensor and determines that the user will have a low glucose level at a future point in time based on a glucose trend. In response to the determination, the pump issues an alert indicating the future level. Examining the trend of blood glucose levels includes a requirement to check the blood glucose level with a finger-stick value to confirm the determined levels.
Hayes teaches multiple embodiments having various features. Hayes does not expressly disclose that the alert includes the recited  
With respect to the following limitation:
wherein the low glucose alert includes a recommendation for the user to eat carbohydrates; (Worthington column 3 line 54 – 64, column 4 line 5 – 9, 21 – 47; column 14 line 19 – 38, column 6 line 13 – 24, Figure 1).
Hayes discloses that the delivery of glucose, not insulin, is required when a future blood glucose level is predicted to be below a threshold, but does not expressly teach that the glucose should be delivered through the consumption of carbohydrates. Worthington discloses a diabetes management system that includes a processor connected to a memory, a blood glucose meter and a user interface. The memory stores a target range for blood glucose and also a target blood glucose value. The processor receives glucose levels of a user from the meter, and determines a 
	Hayes discloses alerts including a low blood glucose level and provides a recommendation to check the current blood glucose level when blood glucose is predicted to be low at a future time. Hayes discloses that the patient may configure different types and combinations of alarms and recommendations (0070) Worthington discloses an alert that includes a low blood glucose level at a future time and a recommendation to eat carbohydrates. The combination of Hayes/ Worthington does not expressly disclose an alert with all three data elements – i.e. an indication of a glucose level lower than a target; a recommendation to eat carbs; and a recommendation to check the current blood glucose level. Nonetheless, it would be obvious to one of ordinary skill in the art at the time of the invention to have combined the data elements disclosed in Hayes and Worthington so that the low glucose alert included all three elements, merely as a matter of design choice – i.e. a choice as to what elements to include in an alert by combining known elements to obtain a predictable result.
CLAIMS 20, 21, 27 and 28
The combination of Hayes/Worthington discloses the limitations above relative to Claims 16 and 
wherein the processor is configured to review a current level of insulin on board of the user in determining whether the user may have a glucose level lower than the target glucose level in the near future; wherein the processor is further configured to calculate a future glucose level based on the one or more glucose levels and the level of insulin on board; (Hayes 0049).
CLAIMS 24 and 34
The combination of Hayes/Worthington discloses the limitations above relative to Claims 16 and 26. Additionally, Galley discloses the following limitations:
wherein the user interface is disposed on the pump; (Hayes 0027, Figure 15).
CLAIMS 22, 23, 29 and 30
The combination of Hayes/Worthington discloses the limitations above relative to Claims 16 and 26. Additionally, Worthington discloses the following limitations:
wherein the processor is further configured to calculate a carbohydrate value required to raise a glucose level of the user to the target glucose level; wherein the processor is further configured to display the carbohydrate value as a suggestion for the user to consume the carbohydrate value; (Worthington column 4 line 33 – 47, column 5 line 53 – 59, column 7 line 44 to column 8 line 35).
Worthington discloses determining an amount of carbs needed to raise blood glucose into the target range, and displays the value as a recommendation. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Hayes so as to have included recommending and displaying an amount of carbohydrates when a future blood glucose level is predicted to be below a threshold 
CLAIMS 32 and 33
The combination of Hayes/Worthington discloses the limitations above relative to Claim 26. Additionally, Worthington discloses the following limitations:
wherein the processor uses one or more correction factors to calculate the carbohydrate value; (Worthington column 4 line 33 – 47);
wherein the processor is further configured to display a current glucose level; (Worthington column 10 line 52 – 58).
Worthington discloses calculating the carbohydrate value using the difference between the future glucose level and the target glucose level – i.e. a correction factor. Worthington measures blood glucose and displays the value on the display. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Worthington so as to have included a user interface to display current blood glucose levels as well as applying correction factors for determining a carbohydrate recommendation, in accordance with the teaching of Worthington, in order to provide an integrated diabetes management system.
Claims 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al.: (US PGPUB 2006/0173406 A1) in view of Worthington et al.: (US 5,822,715 A) and in view of Crothall et al.: (US PGPUB 2003/0032867 A1).
CLAIMS 25 and 35
The combination of Hayes/Worthington discloses the limitations above relative to Claims 16 and 26. With respect to the following limitations:
wherein the processor is further configured to access a food database and to display on the user interface one or more foods the user is recommended to eat; (Crothall 0005 – 0008, 0020, 0022, 0025, 0027, 0031, 0039, 0043, 0047).
Hayes discloses downloading a food library (0033). Crothall discloses a diabetes management system that includes a food database that may be accessed to calculate a carbohydrate intake recommendation for a patient. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the funding diabetes management system of Hayes so as to have included a food database for calculating carbohydrate recommendations, in accordance with the teaching of Crothall, in order to prevent hypoglycemia, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes et al.: (US PGPUB 2006/0173406 A1) in view of Worthington et al.: (US 5,822,715 A) and in view of Poulsen et al.: (US PGPUB 2005/0197621 A1).
CLAIM 31
The combination of Hayes/Worthington discloses the limitations above relative to Claim 26. With respect to the following limitations:
wherein the processor is further configured to allow editing of the displayed carbohydrate value; (Poulsen 0021, 0025, 0029, 0030, 0033, 0058, 0067, 0071, 0072, 0075 – 0078, 0083, 0150).
Poulsen discloses a self-treatment management system that includes measuring a user’s blood sugar level and predicting a future blood sugar level. This system provides warnings and recommendations that will bring the user’s blood sugar level back in line that are displayed on a .
Response to Arguments
Applicant's arguments filed 22 February, 2022 have been fully considered but they are not persuasive.
The U.S.C. 103 Rejection
Applicant argues that Hayes does not disclose recommending that a user check a current blood glucose level due to, or in response to, a low glucose alert. In particular, Applicant argues that the disclosure of “requiring the patient to check the glucose sensor values by administering a finger-stick value” in paragraph 0065 is unrelated to the later disclosure of shutting off infusion based on sensor readings later in the specification” because “the cited disclosure at paragraph [0071] is in a different portion of the disclosure discussing alarm based capabilities of the device beginning at paragraph [0067]. . .” Applicant appears to argue that because Hayes discloses “specific embodiments” or “further embodiments” in different portions of the disclosure, that these features are “entirely unrelated”. 
Initially, Examiner notes that whether the sensor check feature is disclosed with the suspend feature is irrelevant since the suspend feature is no longer recited by the claims. Examiner asserts that Hayes teaches each of the contested elements. For example Hayes teaches an alarm – i.e. alarm-based capabilities as noted by the Applicant. Alarms may be issued to the patient including alarms that the patient selects to activate. In particular, a “derivative predicted 
The system provides alarm-based capabilities including when a recommended delivery dosage is outside of predetermined thresholds (0067). A patient may program multiple sets of thresholds, or combine various types of alarms in combination (0068, 0069). An alarm may be issued when the predicted blood glucose level will be below a threshold (0072). The sensor-derived trend determines if blood glucose is trending up or down and is used to recommend insulin intake (0065), including the delivery of glucose, not insulin, when the low blood glucose level is verified (0071). 
Examiner notes with interest that the paragraphs of the present specification relied on by the Applicant disclose features that may be included “In one possible embodiment” in the basal rate test section (0108), and other embodiments describing a negative meal bolus (0153 – 0156). In particular the display of a low glucose alert in paragraph 0106 is different from the display of the amount of carbohydrates necessary to bring the user’s low blood glucose back to the target level in paragraph 0153; and this is yet a different embodiment from a software prompt to the user to perform a blood glucose test to confirm that the bolus is needed in 0156. These features are each described as different embodiments, and are described in different portions of the specification. However, nothing prevents the Applicant from combining these various features from different embodiments as recited in the claims. Similarly, as shown above, nothing would prevent a person of ordinary skill in the art from combining the various embodiment found in Hayes. Additionally, as shown above, the present specification fail to disclose checking the 
Applicant further argues that Hayes is limited to a “bolus delivery algorithm” used to counteract an expected consumption of a meal. While meal bolus calculations are contemplated in Hayes, other insulin boluses such as a correction bolus – i.e. a positive correction where insulin is delivered. Or a negative bolus where glucose is required are contemplated. Hayes is not limited to a meal bolus. Hayes expressly teaches that “a bolus delivery of insulin is the exact opposite of what a user should de when the user has a low blood glucose level”(0071).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6,232,130 B1 to Wolf discloses providing alerts when a glucose level is low and glucose is required.
US PGPUB 2003/0125612 A1 to Fox et al. discloses a blood glucose monitor that predicts a future low blood glucose level and alerts th user.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Date: 11 March, 2022